                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                             NO. 5: 18-CR-00062-D

UNITED STATES OF AMERICA

               v.

AMIR JAMEL BROWN

                               ORDER OF FORFEITURE

      WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

defendant on October 23, 2018, and further evidence of record as presented by the

Government, the Court finds that the following property is hereby forfeitable

pursuant to 18 U.S.C. § 924(d)(l), made applicable to this proceeding by virtue of 28

U.S.C. § 2461(c), as a firearm and ammunition used in knowing violations of21 U.S.C.

§ 841(a)(l) and, 18 U.S.C. §§ 922(g)(l) and 924, to wit:

           •   Ruger, Model SR9C, semi-automatic pistol, Serial Number 336-65502,

               and,

           •   Any and all related ammunition;

      AND WHEREAS, by virtue of said Memorandum of Plea Agreement, the

United States is now entitled to possession of said personal property, pursuant to

Fed. R. Crim. P. 32.2(b)(3);

      It is hereby ORDERED, ADJUDGED and DECREED:

      1.       That based upon the Memorandum of Plea Agreement · as to the

defendant, the United States is hereby authorized to seize the above-stated personal

                                           1
property, and it is hereby forfeited to the United States for disposition in accordance

with the law, including destruction, as allowed by Fed. R. Crim. P. 32.2(b)(3). In

accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be final as to the

defendant upon entry.

      2.    That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B).

      SO ORDERED. This~ day of .::Jo..l\V~                 '2019.




                                           2
